             THE UNITED STATES DISTRICT COURT
        FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                     ASHEVILLE DIVISION
           CRIMINAL CASE NO. 1:13-cr-00079-MR-DLH-9


UNITED STATES OF AMERICA,        )
                                 )
                   Plaintiff,    )
                                 )
         vs.                     )                          ORDER
                                 )
RIGOBERTO ALVARADO MENDOZA, )
                                 )
                   Defendants.   )
________________________________ )

     THIS MATTER is before the Court on the Government’s Motion to

Dismiss Indictment [Doc. 329, as amended by Doc. 331].

     Upon review of the Government’s motion, and for cause shown,

     IT IS, THEREFORE, ORDERED that the Government’s Motion to

Dismiss [Doc. 329, as amended by Doc. 331] is GRANTED, and the Bill of

Indictment in the above-captioned case, as it relates to the Defendant

Rigoberto Alvarado Mendoza only, is hereby DISMISSED WITHOUT

PREJUDICE.

     The Clerk is directed to provide copies of this Order to counsel for the

Government, the U.S. Marshals Service, and the U.S. Probation Office.

     IT IS SO ORDERED.
                                  Signed: January 7, 2019
